IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                            _____________________            United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                No. 14-11317                     July 7, 2017
                            _____________________
                                                               Lyle W. Cayce
                                                                    Clerk
 UNITED STATES OF AMERICA,

                                                        Plaintiff − Appellee
 versus


 MICHAEL HERROLD,

                                                       Defendant − Appellant


                          __________________________

             Appeal from the United States District Court for the
                     Northern District of Texas, Dallas
                        __________________________

                 ON PETITION FOR REHEARING EN BANC

            (Opinion February 12, 2016, 5 Cir., 2016, 813 F.3d 595)
            (Opinion on Remand from U.S. Sup. Ct. April 11, 2017,
                       5 Cir., 2017, ___ Fed. Appx. ___)

Before STEWART, Chief Judge, JOLLY, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.